TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00005-CV



         Walkabout Air, Inc.; Southaire, Inc.; and Edward A. Brunner, Appellants

                                                v.

                        Blake Byram d/b/a Byram Aviation, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
            NO. 279694, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss the appeal advising that they have

settled their dispute. We dismiss the appeal on the joint motion.




                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Joint Motion

Filed: February 28, 2006